Citation Nr: 0025618	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability and if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied reopening of the veteran's 
claim for service connection for low back disability.  
Subsequently, the RO granted reopening of the veteran's claim 
but then denied the reopened claim on the merits. 


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1989, the RO 
continued a prior final denial of the veteran's claim for 
service connection for back disability. 

2.  The evidence added to the record since the August 1989 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for low back disability.

3.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
low back disability has been obtained.

4.  The veteran's current low back disability originated more 
than one year following the veteran's discharge from service 
and is not etiologically related to service injury or 
otherwise etiologically related to service. 






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Low back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the low back during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current low back disorder is 
due to an injury sustained in a fall from a diving board onto 
cement during service in May 1962.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In an August 1989 unappealed rating decision, the RO 
continued a prior final denial of the veteran's claim of 
entitlement to service connection for low back disability.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

Of record at the time of the RO's August 1989 decision were 
service medical records, reflecting that in May 1962, the 
veteran was seen following an accident in which he dove off a 
diving board and landed on the cement.  He experienced no 
unconsciousness.  There were abrasions and pain in the right 
back.  The veteran had spasm and tenderness of the 
paravertebral musculature on the right at L3-4.  The 
diagnoses were multiple abrasions and back contusion.  X-rays 
of the spine disclosed no abnormalities.  Medication was 
prescribed.  The appellant was seen four days later with 
complaints of marked pain and paravertebral spasm at L3-5.  
He reported that the heat felt good at times but pain and 
stiffness returned soon after.  The veteran was referred to 
the orthopedic clinic where diathermy was prescribed.  
Several days later, the veteran was described as feeling 
better with much less spasm.  The veteran had good range of 
motion of the back.  

The remainder of the service medical records are negative for 
evidence of low back disability.  The report of a July 1962 
examination for separation shows that the veteran's low back 
was found to be normal. 

Also of record in August 1989 were private and VA medical 
reports, dating from 1971 to 1983.  

In pertinent part, those records reflect that a private 
physician indicated in July 1971 that he had treated the 
veteran for spasm of the lumbar spine on one occasion in 
April 1971.  Another private physician related in December 
1971 that he had treated the veteran on several occasions in 
1962 for low back pain.  However, that physician is deceased 
and his records were not available for review.  

On VA orthopedic examination in March 1971, no evidence of a 
low back disorder was found.  An X-ray of the lumbar spine, 
conducted in connection with a September 1971 VA examination, 
revealed slight narrowing of the fifth lumbar interspace.  On 
orthopedic examination by VA in September 1971, the examiner 
diagnosed trauma (sprain) of the lumbar spine by history 
only.  The VA examiner commented that the findings on the 
examination did not support a diagnosis of any current 
orthopedic disorder.  

A September 1976 private X-ray report indicates that a small 
osteophyte at L4 was found.  In the 1980s, several private 
physicians submitted records reflecting that the veteran's 
low back disorder might be related to the in-service injury 
or to disc degeneration.  In May 1982, one private physician 
concluded that he had "grave hesitancy" in accounting the 
trauma of twenty years previously to the veteran's current 
low back disorder. 
The evidence added to the record since the August 1989 rating 
decision includes private medical reports, submitted by the 
veteran's chiropractor, dated in 1994 and 1998, reflecting 
the chiropractors opinion that the appellant's current low 
back disorder was a result of the in-service 1962 injury.  
These reports are not cumulative or redundant of evidence 
previously of record.  Moreover, since these reports are 
competent evidence of a nexus between the veteran's current 
low back disability and service, the are so significant that 
they must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds these reports to 
be new and material.  Accordingly, the claim is reopened. 

In view of the competent evidence relating current back 
disability to service, the Board has also found the veteran's 
claim to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Board is also satisfied that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained and that no further assistance to the 
veteran need be provided by VA to comply with its duty to 
assist him in the development of facts pertinent to this 
claim.

With respect to the merits of the veteran's claim, the Board 
notes that although service medical records confirm that the 
veteran sustained low back trauma, service X-rays were 
negative for low back pathology, the veteran's back was found 
to be normal on examination for separation and on a VA 
examination in March 1971, the VA X-ray examination in 
September 1971 was only positive for slight disc space 
narrowing, and the VA orthopedic examiner in September 1971 
concluded that there were no current residuals of the service 
trauma and that no orthopedic diagnosis was warranted.

Moreover, the veteran's pertinent medical history, as 
recorded in the evidence in the veteran's claims folders, was 
reviewed by a VA orthopedist in October 1999.  Based upon his 
review of the veteran's pertinent medical history, the VA 
physician concluded that there was no relationship between 
the degenerative disc disease and degenerative arthritis in 
the veteran's lower back and the incident that occurred 
during service in 1962, and that it was more likely a part of 
a normal aging process.  In support of his conclusion, he 
noted that X-rays at the time of the service injury were 
negative, that the veteran's low back was normal on 
examination for discharge and that there were essentially no 
further low back complaints until 10 years after the service 
injury.  

The Board has found this opinion to be persuasive because it 
was provided by an orthopedist, persuasive reasoning for the 
opinion was provided and the rationale for the opinion is 
consistent with the veteran's medical history, as recorded in 
the evidence in the veteran's claims folder.  Although the 
veteran's chiropractor has also considered the veteran's 
pertinent medical history in reaching the conclusion that the 
veteran's current back disability is etiologically related to 
service, his expertise in the etiology of low back disorders 
is considerably less than that of the VA orthopedist.  
Therefore, the Board is of the opinion that the opinion of 
the VA orthopedist should be accorded greater weight.   

While the Board acknowledges that the claims folder also 
contains a VA outpatient record dated in February 2000 which 
reflects a clinical assessment of, "chronic pain s/p injury 
that occurred while the pt was on active duty," there is no 
indication that this assessment was based on a review of the 
veteran's pertinent medical records or on anything other than 
what he was told by the veteran.  Thus, while an examiner can 
render a current diagnosis based on his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran, unless it is based on a thorough review of the 
record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Accordingly, the Board has concluded that the February 2000 
assessment is of de minimus probative value.

The Board acknowledges the sincerity of the testimony 
provided by the veteran at the August 1978 hearing and the 
statements submitted by his fellow serviceman with respect to 
the etiology of his low back disorder.  However, as lay 
persons, they are not competent to render opinions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for low back disability.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for low back disability is 
granted.

Service connection for low back disability is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

